Martin Cii. J.:
By §101 of act No. 32 of the session of 1858, (S. JO. pp. 186, 189) the Legislature attempted to confer upon Circuit Court Commissioners judicial powers equal to the combined powers of courts of law and of equity. By §16 of Art. 6 of the Constitution, the Legislature could only invest these officers with powers not exceeding those of a Circuit Judge at chambers; and this attempt to clothe them with these superior powers, is in. direct conflict with this constitutional provision.
The judgment of the Circuit Court Commissioner is reversed, with costs.
The other Justices concurred.